Case 1:11-cv-00691-LAK-RWL Document 2133 Filed 11/26/18 Page 1 of 2
Case 1:11-cv-00691-LAK-JCF Document 2118 Filed 10/25/18 Page 1 of 3

srmacnowncen MEMO) ENDORSED

245 WEST 104TH STREET, SUITE 7D
New Yori, New Yoric 10025

 

 

 

212-570-4499 (©)
917-566-2526 (CELL)
\(USDS SDNY i
DOCUMENT
October 25, 2018

ELECTRONICALLY FILED
DOC #: __
DATE FILED: \W/abizorS __

CANO i

 

 

VIA ECF

oj

 

 

Honorable Lewis A. Kaplan

United States District Judge

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, New York 10007-1312

RE: Chevron v. Donziger, Case No. 11 Civ. 691 (LAK)
Dear Judge Kaplan:

I write to respectfully inform the Court that I wili be unable to comply with the order dated
October 18, 2018 directing me to produce a potentially massive quantity of confidential
and privileged documents and communications to Chevron.

I note that [ have firmly asserted privilege over these documents in a manner consistent
with the context of the proceedings and my abilities as a sole practitioner facing an
onslaught of litigation in multiple fora. Many of Chevron’s requests are ridiculously
overbroad. For example, Request No. 21: “All DOCUMENTS evidencing or relating to
any communication between YOU and any PERSON or ENTITY since March 4, 2014
concerning the ECUADOR JUDGMENT.” As the Court knows, largely the entirety of my
professional life revolves around the Ecuador case, which in turns revolves around the
Ecuador Judgment. This one request sweeps in unknown thousands or tens of thousands of
documents and communications, many of which are obviously likely to reflect highly
protected attorney opinion work product and attorney-client communications or
confidential information derived from such communications. Chevron has repeatedly
refused to narrow this Request or any other Request. The Court cannot with a straight face
suggest that I should be required to fully log, describe, and individually assert privilege
regarding each of these documents and communications in order to maintain the privilege,
especially when key preliminary legai questions remain unresolved (see below). If Chevron
wishes to proceed with discovery, it should work with me to narrowly target its requests to
information relevant to its claims regarding the litigation finance efforts and the existence

 
Case 1:11-cv-00691-LAK-RWL Document 2133 Filed 11/26/18 Page 2 of 2

Memorandum Endorsement Chevron Corp. v. Donziger, 1 1-cv-0691 (LAK)

Donziger’s letter motion overlooks or ignores so much that already is of record in
prior decisions by this Court and elsewhere that no purpose would be served by a point-by-point
refutation, the preparation of which could serve only to delay that which he seeks to have expedited.
It suffices to say that the contempt motions now before the Court will be decided in due course,
bearing in mind that this is not the only case on the Court’s docket.

Myla —

Lewis A. Rapip ln

United States District Judge

Thémotion [DI 2118] is denied,
SO ORDERED.

Dated: November 26, 2018

 

 
